           Case
-~---·-------   3:18-cv-01930-SI Document 90 Filed 04/30/19 Page 1 of 2
              ---~
  William X Nietzche
  Julie Metcalf Kinney
_c/o 4406 N Mississippi Avenue
· Portland, Oregon [97217]         I
                                   tlN THE UNITED STATES DISTRICT COURT
 503-287-6494                      I
                                         FOR THE DISTRICT OF OREGON FIL£D30APR 1 1916:241JSD1}0RP

                                                   PORTLAND DIVISION




           William X Nietzche (solely as trustee for
           KRME International Trust),
           Et al.,
                                                                               3: 18-CV-01930-SI
                           Plaintiff/Petitioner,                                       Case No.
                                                                PLAINTIFF'S MOTION FOR
                                                                DEFAULT JUDGMENT AGAINST
                                                                CLEAR RECON CORPORATION
                                                                (PURSUANT TO FRCP RULE 55)
           v.
           FREEDOM MORTGAGE CORPORATION (FMC),
           Et al.,
                           Defendant(s)/Respondent(s)


                              PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT
                   Plaintiff William and Julie Kinney ("The Kinney's"), by and through Plaintiff/trustee
           William X Nietzche, hereby moves this Court of Record to enter an order for Default Judgment
           against defendant Clear Recon Corporation, stating in support:
                1. On April 9, 2019, defendant Clear Recon Corporation received a copy of plaintiff's First
                   Amended Verified Complaint.

                2. Defendant Clear Recon Corporation had 21 days to file a response to the summons and
                   Verified Complaint.

                3. As·ofthis date defendant Clear Recon Corporation has failed to file any response to the
                   original summons and Verified Complaint filed November 5, 2018.

                4. As of this date defendant Clear Recon Corporation has failed to file any response to the
                   First Amended Verified Complaint filed April 2, 2019.


                     PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST CRC - Page 1 of 2
         Case 3:18-cv-01930-SI           Document 90        Filed 04/30/19          Page 2 of 2




   5. The Return of Service affidavit signed by Darnell Tellis is in the file showing date of
      service of plaintiff's summons and Verified Complaint upon·defendant Clear Recon
      Corporation.

   6. The Return of Service affidavit signed by Darnell Tellis is in the file showing date of
      service of plaintiff's First Amended Verified Complaint served upon defendant Clear
      Recon Corporation.

   7. The interest of justice and of the orderly administration of this court should result in entry
      of Default Judgment against defendant Clear Recon Corporation forthwith.
       WHEREFORE, Plaintiffs move this Honorable Court of Record to enter an order for
Default Judgment against defendant Clear Recon Corporation.


   RESPECTFULLY DATED this             3U        day of April, 2019.



                      Ju           etcalfKinney
                      In . lo Proprio, In Proper Persona,
                            eredes, Sui Juris [Pro se]



                      B~,,._,/..------
                      William X Nietzche, as trustee for KRME International Trust
                      In Solo Proprio, In Proper Persona,
                      Sui Heredes, Sui Juris [Pro se]




       PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST CRC - Page 2 of 2
